Citation Nr: 0112028	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  98-13 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disability.

2.  Entitlement to service connection for residuals of a 
right shoulder injury.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.  The veteran's service personnel records show 
that he was awarded the Purple Heart for wounds received 
while on active service in the Republic of Vietnam.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision of the Jackson, Mississippi, 
Department of Veterans Affairs (VA) Regional Office (RO).

In April 1999, the Board denied entitlement to service 
connection for a chronic back disability and the residuals of 
a right shoulder injury on the basis that the claims were not 
well grounded.  The veteran appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  The Court, in a 
November 2000 order, granted a Joint Motion for Remand, 
vacating the Board decision and remanding for additional 
proceedings.


REMAND

The joint motion for remand noted that the Court had recently 
held, in McCormick v. Gober, 14 Vet. App. 39, 49 (2000), that 
the immediate development provisions in VBA Letter 20-99-60 
were substantive in nature and, therefore, had the force of 
law so as to require VA to obtain copies of service medical 
records and VA medical records prior to making a 
determination as to whether or not a claim is well-grounded.  
It is noted that the Joint Motion makes reference to a 
counter-designation of the record to evidence of VA records 
from 1994 to 1997.  That evidence is not currently in the 
claims folder.  The request for records was for the period 
from January 1998 to the date of the request.  The basis for 
the motion was to allow VA to obtain these records, in 
compliance with the VBA letter and the Court's case law.

In addition, the Board notes that, during the pendency of 
this appeal, there has been a significant change in the law, 
which had the effect of eliminating the concept of a "well-
grounded claim."  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5000 et. seq.).  Singed into law by 
the President on November 9, 2000, the Act also redefines the 
obligations of the VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Because the 
Court's order vacated the Board's April 1999 decision, this 
claim is not final and remains pending as of the date of the 
change in law.

The change in the law brought about by the Veterans Claims 
Assistance Act of 2000 further requires a remand in this case 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107). 

The Board further notes that the veteran's service medical 
records are potentially incomplete, and that he served with 
the National Guard.  A response from the National Personnel 
Records Center (NPRC) is of record, indicating that the RO's 
request for the veteran's service medical records was 
referred to the U.S. Army Reserve Personnel Center.  However, 
nothing further was received, and there is no indication that 
the RO performed any follow-up.

The veteran testified before a hearing officer sitting at the 
local RO, in November 1998, that the injury for which he was 
awarded the Purple Heart was the result of a blast.  This 
blast, he testified, also injured his back and right 
shoulder.  It is noted that the provisions of 38 U.S.C.A. 
§ 1154(b) are for application.

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all private and VA health care 
providers who have treated him for his 
back and right shoulder disabilities.  
The RO should, in addition, procure duly 
executed authorization for the release of 
private medical records.  Specifically, 
VA records from 1994, noted in the Joint 
Motion should be requested.

2.  The RO should request that all 
identified health care providers furnish 
legible copies of all medical records of 
treatment accorded the veteran for his 
back and right shoulder disabilities that 
are not already of record.  The RO should 
ensure that it has all obtainable 
treatment records of which it has 
knowledge.  In particular, the RO should 
obtain any and all records of treatment 
accorded the veteran for his back and 
right shoulder disabilities from VA 
Medical Centers (MCs) in Jackson, 
Mississippi, since his discharge from 
active service in 1969.  The RO should 
also obtain any and all records of 
treatment afforded the veteran for his 
back and right shoulder disabilities from 
G. Leroy Howell, M.D., and Douglas Conner 
(spelling not verified) of Starkville, 
Mississippi since his discharge from 
active service in 1969.

3.  The RO should obtain any and all 
service medical records, clinical medical 
records, and hospital records in 
existence under the veteran's name and/or 
service number for treatment received in 
the Republic of Vietnam.  The RO is 
requested to make specific attempts to 
obtain any service medical, clinical 
medical,  and hospital records in 
existence under the veteran's name and/or 
service number from the 25th Medical 
Battalion, 25th Infantry Division and 
Womack Dispensary, any and all medical 
and field medical facilities associated 
with C 2/14th Infantry 25th Division, 
Republic of Vietnam.

4.  The RO should request that the 
veteran provide information concerning 
the units to which he was assigned, and 
the dates he was assigned, while service 
with the National Guard and/or U.S. Army 
Reserves.  The RO should make a specific 
attempt to obtain any National Guard 
service medical records in existence 
under the veteran's name and/or service 
number from the National Guard and/or 
U.S. Army Reserves units with which the 
veteran was affiliated.

5.  Should the RO be unable to find 
service medical records, clinical medical 
records, and hospital records, the RO 
should use alternative sources to obtain 
them, using the information of record and 
any additional information the veteran 
may provide.  If necessary, the RO should 
request that the veteran or his 
representative provide further 
information.  If these records are 
unavailable, the RO should also consider 
special follow-up by its military records 
specialist and/or referral of the case to 
the Adjudication Officer or designee for 
a formal finding on the unavailability of 
these service medical, clinical medical, 
and service personnel records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part III, chapter 4, paras. 4.28 and 
4.29.

6.  The RO should determine whether or 
not the veteran is receiving disability 
benefits from the Social Security 
Administration (SSA).  If so, the RO 
should request that SSA provide legible 
copies of the decision that found the 
veteran disabled and legible copies of 
the supporting medical evidence used.

7.  Where attempts to obtain records are 
unsuccessful, the RO should document 
these attempts and make such 
documentation part of the claims file.  
The veteran and his representative should 
be informed of such negative results.  
38 C.F.R. § 3.159 (2000).

8.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

9.  Thereafter, the veteran should be 
scheduled for an appropriate VA 
examination(s) for an opinion regarding 
his back and right shoulder disabilities.  
After reviewing the records and examining 
the veteran, the examiner(s) is(are) 
requested to express an opinion(s) as to 
the following questions:

(a)  What is the nature and extent of the 
veteran's current back and right shoulder 
disabilities?

(b)  Is it as likely as not that the 
veteran's currently diagnosed back and 
right shoulder disabilities are the 
result of his inservice injuries?  If the 
examiner(s) cannot so determine, 
s/he(they) should so state.

The examiner(s) is(are) asked to identify 
the information on which he/she(they) 
based the opinion(s).  The opinion(s) 
should adequately summarize the relevant 
history and clinical findings, and 
provide detailed explanations as to all 
medical conclusions rendered.  The 
opinion(s) should also allocate the 
veteran's various symptoms and 
manifestations to the appropriate 
diagnostic entity.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon. 

10.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of directive is 
neither optional nor discretionary).  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000).  

11.  Thereafter, the matter should be 
readjudicated by the RO.  In considering 
whether or not entitlement to service 
connection for back and right shoulder 
disabilities may now be granted, the RO is 
reminded that it must take into 
consideration the veteran's participation 
in combat against the enemy, and the 
presumption afforded by law to such 
veterans.  See 38 U.S.C.A. § 1154(b).  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative, if any, should be provided 
with a supplemental statement of the case.  
The supplemental statement of the case 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran is reminded that it is his 
responsibility to report for schedule examination(s) and to 
cooperate in the development of his case, and that the 
consequences of failing to report for VA examination(s) 
without good cause may include denial of his claim.  
38 C.F.R. § 3.158, 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



